


Exhibit 10.2


THE INTERPUBLIC GROUP OF COMPANIES, INC.
EXECUTIVE PERFORMANCE PLAN
1.
Purpose. This Plan is intended to promote the interests of the Corporation’s
shareholders by (i) incentivizing Participants to contribute to the long-term
profitability of the Corporate Group, thereby aligning the executives’ interests
with those of the Corporation’s shareholders and other stakeholders;
(ii) motivating Participants by means of performance-related incentives that are
appropriately balanced to avoid incentives for Participants to take unnecessary
and excessive risks; and (iii) attracting and retaining employees of outstanding
ability by providing competitive incentive compensation opportunities. It is
also intended that all Awards payable or provided for under this Plan be
considered “performance-based compensation” within the meaning of Section
162(m)(4)(C) of the Code and this Plan shall be interpreted accordingly. This
Plan shall become effective January 1, 2015, subject to approval by shareholders
in the manner required by Section 162(m) of the Code.



2.Definitions. For purposes of this Plan, the following terms shall have the
following meanings:


2.1    “Annual Award” means an amount payable to a Participant under an Award
relating to a Plan Year.


2.2    “Annual Bonus Pool” means a Bonus Pool established with respect to an
Annual Award.


2.3    “Annual Performance Period” means each successive Plan Year (commencing
with the 2015 Plan Year).


2.4    “Award” means an amount payable to a Participant under an Annual Award or
a Long-Term Award.


2.5    “Board of Directors” means the Board of Directors of the Corporation.


2.6    “Bonus Pool” means, with respect to any Performance Period, the Annual
Bonus Pool or the Long-Term Bonus
Pool, as applicable.


2.7    “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.


2.8    “Committee” means the Compensation and Leadership Talent Committee of the
Board of Directors.


2.9    “Corporate Group” means the Corporation, together with its direct and
indirect Subsidiaries.


2.10    “Corporation” means The Interpublic Group of Companies, Inc.


2.11    “Financial Statements” means the Corporation’s audited financial
statements for the applicable Plan Year or Years.


2.12    “Long-Term Award” means an amount payable to a Participant under an
Award relating to a Long-Term Performance Period.


2.13    “Long-Term Bonus Pool” means the bonus pool established pursuant to
Section 4.2 for the granting of Long-Term Awards.


2.14    “Long-Term Performance Period” means each successive three-year period
commencing on each January 1st (which, for the avoidance of doubt will commence
on January 1, 2015) and ending on the third (3rd) December 31st thereafter.


2.15    “Participant” means an employee of the Corporate Group who has been
designated by the Committee as eligible to receive an Award pursuant to the Plan
for a Plan Year or a Long-Term Performance Period.


2.16    “Payment Date” means, with respect to any Performance Period, the first
payroll date that is at least five (5) business days following the Committee’s
determination and certification of the applicable Bonus Pool for such
Performance Period and exercise of any negative discretion pursuant to
Section 5.2 below in respect of any Awards payable in respect of such




--------------------------------------------------------------------------------




Performance Period, which shall, in all events, occur during the Plan Year
immediately following the end of the applicable Performance Period.


2.17    “Performance Achievement” means, for each applicable Performance Period,
the Corporation’s adjusted net income, which consists of the consolidated net
income of the Corporation and its subsidiaries, determined in accordance with
U.S. Generally Accepted Accounting Principles, before adjustment for income tax
expense; extraordinary items related to acquisition, restructuring and related
charges, net of tax; and other extraordinary items and any other unusual or
non-recurring items of loss or expense, net of tax, as reflected in the
applicable Financial Statement(s) for such Performance Period; provided, that
the Committee may, in a manner consistent with Section 162(m) of the Code, in an
objectively determinable manner and in accordance with U.S. Generally Accepted
Accounting Principles, include or exclude unrealized investment gains and
losses, extraordinary, unusual or non-recurring items, asset write-downs, the
effectives of accounting, tax or legal changes, currency fluctuations, mergers
and acquisitions, reserve-strengthening and other non-operating items in the
calculation of Performance Achievement in respect of any Performance Period.


2.18    “Performance Incentive Plan” means The Interpublic Group of Companies,
Inc. 2014 Performance Incentive Plan or any successor thereto.


2.19    “Performance Period” means an Annual Performance Period or a Long-Term
Performance Period.


2.20    “Plan” means The Interpublic Group of Companies, Inc. Executive
Performance Plan, as amended from time to time.


2.21    “Plan Year” means each calendar year.


2.22    “Subsidiary” means (i) any corporation, domestic or foreign, more than
fifty percent (50%) of the voting stock of which is owned or controlled,
directly or indirectly, by the Corporation; or, (ii) any partnership, more than
fifty percent (50%) of the profits interest or capital interest of which is
owned or controlled, directly or indirectly, by the Corporation; or (iii) any
other legal entity, more than fifty percent (50%) of the ownership interest,
such interest to be determined by the Committee, of which is owned or
controlled, directly or indirectly, by the Corporation.


3.Determination of Bonus Pools.


3.1    Annual Bonus Pool. With respect to each Annual Performance Period, the
Corporation shall establish an Annual Bonus Pool and credit (for bookkeeping
purposes only) such Annual Bonus Pool with an amount equal to 8% of the
Corporation’s Performance Achievement for such Annual Performance Period, as
certified by the Committee. Notwithstanding anything herein to the contrary,
with respect to each Annual Performance Period, in the event that the Committee
assigns less than 100% of the applicable Annual Bonus Pool in respect of such
Annual Performance Period, the unassigned percentage of the Annual Bonus Pool
shall not be available for Awards hereunder and such unassigned percentage shall
revert back to the Corporation.


3.2    Long-Term Bonus Pool. With respect to each Long-Term Performance Period,
the Corporation shall establish a Long-Term Bonus Pool and credit (for
bookkeeping purposes only) such Long-Term Bonus Pool with an amount equal to 8%
of the Corporation’s Performance Achievement for such Long-Term Performance
Period, as certified by the Committee. Notwithstanding anything herein to the
contrary, with respect to each Long-Term Performance Period, in the event that
the Committee assigns less than 100% of the applicable Long-Term Bonus Pool in
respect of such Long-Term Performance Period, the unassigned percentage of the
Long-Term Bonus Pool shall not be available for Awards hereunder and such
unassigned percentage shall revert back to the Corporation.


4.Awards.


4.1    Within ninety (90) days after the beginning of each Performance Period
(the “Establishment Date”), or otherwise in a manner consistent with the
requirements to satisfy the performance-based compensation exception under
Section 162(m) of the Code, the Committee shall designate Participants for such
Performance Period and shall assign each such Participant a percentage of the
applicable Bonus Pool for the Performance Period; provided, that the aggregate
percentages granted to Participants in any applicable Bonus Pool shall never
exceed 100% of such Bonus Pool. The maximum Annual Award which can be made to
any one Participant for a Plan Year is 30% the Annual Bonus Pool and the maximum
Long-Term Award which can be made to any one Participant for any Performance
Period is 30% of the Long-Term Bonus Pool.






--------------------------------------------------------------------------------




The Committee has the authority at any time (i) during any Performance Period to
remove Participants from this Plan for that Performance Period, and (ii) before
the applicable Establishment Date to add Participants to this Plan for a
particular Performance Period.


5.Eligibility For Payment of Awards.


5.1    Subject to Section 5.2, a Participant who has been assigned a percentage
of a Bonus Pool shall receive payment of an Award if (and only if) he or she
remains continuously employed by the Corporate Group through the applicable
Payment Date. No Participant shall be entitled to receive any payment with
respect to an Award hereunder until the Committee certifies, in a manner
sufficient to satisfy the certification requirement under Section 162(m) of the
Code, that the applicable Bonus Pool should be funded. Notwithstanding anything
herein to the contrary, if a Participant’s employment with the Corporate Group
terminates for any reason before the end of a Performance Period, the Committee
shall have the discretion to determine whether (a) such Participant will be
entitled to any Award in respect of such Performance Period (subject to and
based on attainment of the Performance Achievement for such Performance Period),
(b) such Participant’s Award in respect of such Performance Period will be
reduced on a pro-rata basis to reflect the potion of such Performance Period
during which such Participant was employed by the Corporate Group, or (c) to
make such other arrangement as the Committee deems appropriate in connection
with the termination of such Participant’s employment (provided that the
Committee shall not have discretion to increase the Participant’s percentage of
the applicable Bonus Pool).


5.2    The Committee may, in its sole and absolute discretion and without
specifying the reason for doing so, after determining the amount that would
otherwise be payable under any Award for a Performance Period, reduce (including
to zero), the actual payment, if any, to be made under such Award. The Committee
may exercise the discretion described in the immediately preceding sentence
either in individual cases or in ways that affect more than one Participant,
provided; however, that the exercise of negative discretion shall not be
permitted to result in any increase in the amount of any Award payable to any
other Participant.


5.3    From time to time, the Committee may designate other compensation plans
that will operate as sub-plans under this Plan (each such sub-plan, a
“Sub-Plan”). Notwithstanding anything in a Sub-Plan to the contrary, the amount
payable to a Participant in respect of any Performance Period pursuant to the
terms of a Sub-Plan may never exceed the amount that such Participant is
entitled to receive pursuant to this Plan in respect of such Performance Period,
as determined and certified by the Committee.


6.Form and Timing of Payment of Awards.


6.1    Awards may be paid, in whole or in part, in cash, or any equity-based
award made under the Performance Incentive Plan, as amended from time to time,
or any successor or similar plan in effect when such grants are made, or in any
other form prescribed by the Committee, and may be subject to such additional
restrictions as the Committee, in its sole discretion, shall impose (including
any vesting conditions).


6.2    If an Award is payable in shares of common stock of the Corporation or in
another form permitted under the Performance Incentive Plan, such Awards will be
issued and valued in accordance with the Performance Incentive Plan.


6.3    Any Award which is paid or provided hereunder to any Participant shall be
subject to such terms and conditions (including vesting requirements) as the
Committee and the administrative committee of any Sub-Plan under which such
Award is granted may determine.


7.Deferral of Payment of Awards. The Committee may, in its sole discretion,
permit a Participant to defer receipt of an Award, subject to such terms and
conditions as the Committee shall impose.


8.Administration.


8.1    The Plan shall be administered by the Committee. Actions of the Committee
may be taken by the vote of a majority of its members. The Committee may
allocate among its members and delegate to any person who is not a member of the
Committee any of its administrative responsibilities; provided, however, the
Committee may not delegate any of its authority or administrative
responsibilities hereunder (and no such attempted delegation will be effective)
if such delegation would cause any Award payable or provided for under this Plan
not to be considered “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and any such attempted delegation shall be void
ab initio.


8.2    Subject to the provisions of the Plan, the Committee shall have exclusive
power to select Participants, determine the amounts that shall be available for
Awards each Performance Period, to interpret the Plan (including to correct any
defect,




--------------------------------------------------------------------------------




remedy any omission, or reconcile any inconsistency), make any determinations
deemed necessary or advisable for the administration of the Plan, and to
establish the guidelines under which the Awards payable to each Participant
shall be determined.


8.3    The Committee’s interpretation of the Plan, any determinations or
decisions made regarding the Plan, grant of any Award pursuant to the Plan, and
all actions taken within the scope of its authority under the Plan, shall be
final, binding and conclusive on all persons (including current or former
Participants and their executors).


8.4    The Committee shall have the authority to establish, adopt or revise such
rules or regulations relating to the Plan as it may deem necessary or advisable
for the administration of the Plan.


8.5    To the extent permitted by Section 162(m)(4)(C) of the Code, the
Committee’s determinations under this Plan need not be uniform and may be made
by it selectively among Participants (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee will
be entitled to, among other things, to make non-uniform and selective
determinations as to (a) the persons to become Participants, (b) the reduction
in a Participant’s Award in respect of any Performance Period, and (c) whether
employment with the Corporate Group has been terminated for purposes of this
Plan.


9.Amendment and Termination. The Board of Directors or a designated committee of
the Board of Directors (including the Committee) may amend any provision of the
Plan at any time; provided, that no amendment which requires shareholder
approval in order for bonuses paid pursuant to the Plan to be deductible under
the Code, as amended, may be made without the approval of the shareholders of
the Corporation. The Board of Directors shall have the right to terminate or
suspend the Plan in its sole discretion at any time for any or no reason.


10.Miscellaneous.


10.1    This Plan will continue until terminated or suspended by the Board of
Directors in its sole discretion.


10.2    The fact that an employee has been designated a Participant shall not
confer on the Participant any right to be retained in the employ of the
Corporation or one or more of its Subsidiaries, or to be designated a
Participant in any subsequent Plan Year.


10.3    No Award under this Plan shall be taken into account in determining a
Participant’s compensation for the purpose of any group life insurance or other
employee benefit plan unless so provided in such benefit plan.


10.4    This Plan shall not be deemed the exclusive method of providing
incentive compensation for an employee of the Corporate Group, nor shall it
preclude the Committee or the Board of Directors from authorizing or approving
other forms of incentive compensation.


10.5    All expenses and costs in connection with the operation of the Plan
shall be borne by the Corporate Group.


10.6    No member of the Board of Directors or the Committee or any employee of
the Corporate Group (each, a “Covered Person”) will have any liability to any
person (including any Participant) for any action taken or omitted to be taken
or any determination made in good faith with respect to this Plan or any
Participant’s participation therein. Each Covered Person shall be indemnified
and held harmless by the Corporation against and from any loss, cost, liability,
or expense (including attorneys’ fees) that may be imposed upon or incurred by
such Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be involved by reason of any action
taken or omitted to be taken by such Covered Person, with the Corporation’s
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person; provided, that the Corporation shall have the right, at its own expense,
to assume and defend any such action, suit or proceeding and, once the
Corporation gives notice of its intent to assume the defense, the Corporation
will have sole control over the defense with counsel of the Corporation’s
choice. The foregoing right of indemnification shall not be available to a
Covered Person to the extent that a court of competent jurisdiction in a final
judgment or other final adjudication, in either case, not subject to further
appeal, determines that the acts or omissions of such Covered Person giving rise
to such indemnity claim resulted from such Covered Person’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification will not be exclusive
of any other rights of indemnification to which Covered Persons may be entitled
to pursuant to the Corporation’s bylaws or charter, as a matter of law, or
otherwise, or any other power that the Corporation may have to indemnify such
person or to hold them harmless.


10.7    The member of the Corporate Group making a payment under this Plan shall
withhold therefrom such amounts (including for taxes) as may be required by
federal, state or local law, and the amount payable under the Plan to the person
entitled thereto shall be reduced by the amount so withheld. Further, the
Corporation or other member of the Corporate Group shall have




--------------------------------------------------------------------------------




the right to offset amounts payable to a Participant pursuant to this Plan by
any outstanding amounts such Participant then owes to any member of the
Corporate Group.


10.8    Notwithstanding anything contained herein to the contrary, all Awards
granted under the Plan shall be and remain subject to any incentive compensation
clawback or recoupment policy currently in effect or as may be adopted by the
Board of Directors (or a committee or subcommittee of the Board of Directors)
and, in each case, as may be amended from time to time. No such policy or
amendment shall in any event require the prior consent of any Participant.


10.9    The Plan and the rights of all persons under the Plan shall be construed
and administered in accordance with the laws of the State of New York to the
extent not superseded by federal law, without regard to any conflicts or choice
of law or principle that might otherwise refer the interpretation of the Plan or
any right under the Plan to the substantive law of another jurisdiction.


10.10    In the event of the death of a Participant, any payment due under this
Plan shall be made to his or her estate (or designated beneficiary, with respect
to amounts payable in the form of the common stock of the Corporation).
                                                                  






